Citation Nr: 1751591	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  09-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating prior to July 25, 2012, and in excess of 10 percent thereafter for residuals of excision of osteochondroma of the left tibia.

2. Propriety of the assignment of a separate rating for surgical scar of the left knee, evaluated as noncompensable as of February 11, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2009 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a separate noncompensable rating for surgical scar of the left knee, effective February 11, 2009. The Board notes that the Veteran did not appeal with respect to the propriety of the assigned effective date or rating for such scar; however, such issue is part and parcel of his claim for a higher initial rating for his left knee disability and thus, has been included on the title page of this decision. 

In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record.

In December 2012 and February 2016, the Board remanded the case for additional development and it now returns for further appellate consideration. 


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's residuals of excision of osteochondroma of the left tibia results in subjective complaints of pain, weakness, and stiffness, and objective evidence of painful motion with flexion limited to no more than 110 degrees and extension limited to no more than zero degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness, or on repetitive motion; without evidence of recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum.

2. For the entire appeal period, the Veteran's surgical scar of the left knee has not been shown to be unstable or painful, of a size warranting a compensable rating, or results in functional impairment.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for an initial rating of 10 percent, but no higher, for residuals of excision of osteochondroma of the left tibia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5015-5260 (2017).

2. The assignment of a separate noncompensable rating, but no higher, as of February 11, 2009, but no earlier, for surgical scar of the left knee was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran alleged that the April 2009 VA examination is inadequate for rating purposes, which will be discussed in detail herein, neither he nor his representative has alleged any additional deficiencies with respect to VA's duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis, to include in situations where the disability at issue is not evaluated based on range of motion measurements.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

Further, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time. See DeLuca, supra; Mitchell, supra; Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).   

While the VA examinations conducted during the appeal period do not reflect all findings as directed by Correia and Sharp, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim for an increased rating for his left tibia disability at this time. Specifically, at the VA examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  The reports do not suggest that the findings on examination, in terms of range of motion (ROM), would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  Additionally, at the July 2013 VA examination, the Veteran did not report that he experienced flare-ups. Moreover, he has a current diagnosis of right knee mild medial compartment degenerative joint disease (DJD), and, as such, it would be impossible to test against the "undamaged" joint for his left tibia disability.  Moreover, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra. In short, the Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case. 

Furthermore, the Veteran's current compensable rating, assigned as of July 25, 2012, is based solely on painful motion pursuant to 38 C.F.R. § 4.59 and Burton, supra. As such, further examination or opinion is unnecessary to decide the claim. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). Consequently, the Board finds that the VA examinations obtained during the pendency of the appeal are sufficient to assist VA in deciding the Veteran's claim and no further examinations and/or opinions are necessary.   

When the Veteran was granted service connection for his left tibia disability, he was awarded a disability rating of 0 percent, effective February 11, 2009.  In September 2013, he was awarded an increased rating of 10 percent, effective July 25, 2012. However, the Veteran generally contends that a higher initial rating is warranted for his left tibia disability and that such should be rated at least 10 percent disabling since the effective date of service connection. See also July 2012 representative statement; March 2014 representative statement; and September 2015 informal hearing presentation (IHP).

The Veteran's left tibia disability is rated under DCs 5015-5260. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27. In this regard, disabilities evaluated under DC 5015 are rated on limitation of motion of the affected parts.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Under DC 5260, a noncompensable rating is warranted where flexion is limited to 60 degrees. A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees.

DC 5261 provides for a noncompensable rating for extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension is limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

VA's General Counsel has also stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

After a review of the record, the Board finds that, for the entire appeal period, an initial rating of 10 percent, but no higher, for residuals of excision of osteochondroma of the left tibia is warranted. 

In this regard, a February 2009 VA treatment record indicated that the Veteran had intermittent left knee pain, localized to the tibial tuberosity. Such record also indicated that his left knee was tender to the touch and caused the knee to be stiff, and he would have to drag his leg. The Veteran also stated that the pain was sharp and worse with standing, bending, and lifting.

In April 2009, the Veteran underwent a VA examination. At such time, he reported that, since discharge, he had continued periodic pain in the medial aspect of his left knee in the incisional area that was tender to touch. The Veteran also reported that the pain would occur usually daily and last three to four hours, but he had no other flare-ups, and no incoordination, excess fatigue, or lack of endurance. The examiner also noted that the Veteran did not use a brace or any other assistive device. With ROM testing, the examiner noted that the Veteran had left knee flexion of 0 to 110 degrees with 0 degrees of extension without pain. The examiner also stated that the cruciate and collateral ligaments were intact, and the Veteran had negative Lachman's and McMurray's tests. The examiner further noted that there was some limitation because of the size of the Veteran's thigh, but that with repetitive motion, there was no change in ROM, coordination, fatigue, weakness, endurance, or pain level. 

In a May 2009 statement, the Veteran stated that he had left lower knee pain that came when he stood or walked for a long period of time. He also stated that stairs were hard to climb, he had left knee stiffness, and bending caused pain. In his VA Form 9 (substantive appeal), the Veteran noted that he did not believe that the April 2009 VA examination was objective because the examiner was not through in his examination and seemed more concerned with the size of his leg, and not the level of pain or flexibility. However, the Board finds such arguments to be without merit as the April 2009 examiner did elicit information regarding the Veteran's left knee pain and conducted initial and repetitive ROM testing. Furthermore, the Board finds that such examination supports the Veteran's claim for an initial compensable rating for the appeal period prior to July 25, 2012. 

Moreover, subsequent treatment records revealed that the Veteran continued seeking treatment regarding his left knee pain and had decreased ROM in his lower limbs that elicited pain in his left knee. He was wearing a knee brace due to left knee pain. See January 13, 2010; January 25, 2010; October 12, 2012; and October 19, 2012 VA treatment records. During the July 2012 Board hearing, the Veteran testified that he had left knee pain when walking more than 200 yards, or up and down stairs. He also stated that his left knee had a little swelling, but no stiffness, and reported that the pain shot from his knee down to his foot. 

Pursuant to the December 2012 remand, the Veteran was afforded another VA examination in July 2013. At such time, the examiner noted that the Veteran had pain at the operative site over the medial proximal leg, which did not include the left knee. The examiner also noted that left knee pain increased with walking a block, standing over 30 minutes, squatting, and stairs, and that the Veteran used a knee brace on his left knee due to the pain. The Veteran did not report that flare-ups impacted the function of his left knee and/or lower leg. The Veteran's initial ROM measurement for left knee flexion was 0 to 110 degrees and objective evidence of painful motion began at 90 degrees. There was no limitation of extension and the Veteran did not have additional limitation in ROM of the left knee following repetitive-use testing. 

The examiner further noted that the Veteran's ROM testing for his left knee was normal for him because the pain noted in the left knee exam was from the operative site, and no intrinsic knee pain was found in the left knee. However, the examiner noted that the Veteran had functional loss and/or functional impairment of his left knee as there was less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. The examiner further noted that the Veteran had normal left knee muscle strength and joint stability tests, and no evidence or history of recurrent patellar subluxation/ dislocation. The examiner also found that the Veteran had bilateral knee mild medial compartment DJD, but that such was not a residual from the Veteran's in-service left knee surgery. 

Based on the foregoing, the Board finds that an initial rating of 10 percent, but no higher, for the Veteran's left tibia disability is warranted for the entire appeal period stemming from the grant of service connection as of February 11, 2009. Significantly, throughout the entire appeal period, the Veteran's left tibia disability has been manifested by subjective complaints of pain and stiffness, as well as functional impairment associated therewith, to include difficulty walking and standing. See Burton, supra. 

However, the Board finds that an initial rating in excess of 10 percent is not warranted at any time during the appeal period.  In this regard, the Board has considered whether the Veteran is entitled to a higher rating under DC 5260.  As mentioned above, a 20 percent rating requires a finding of flexion limited to 30 degrees.  Pursuant to VAOPGCPREC 9-04, the Board has also considered whether the Veteran is entitled to a higher or separate rating under DC 5261 pertinent to limitation of extension of the knee.  As indicated previously, a 20 percent rating requires a finding of extension limited to 15 degrees.   

Here, the evidence demonstrates that the Veteran's left knee flexion was limited to, at worst, 110 degrees as evidenced by the April 2009 and July 2013 VA examinations. The Veteran also had full left knee extension during the entire appeal period. Furthermore, his assigned 10 percent rating was actually based on his reports of pain as his ROM testing did not equate to a compensable rating under DCs 5260 or 5261. The Board has also considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination; however, as demonstrated during the 2009 and 2013 VA examinations, the Veteran had pain on motion, but such did not result in additional functional loss, to include a greater loss of flexion or extension after repetitive testing. Moreover, neither the Veteran nor the examiners indicated the Veteran experienced any additional loss of motion during a flare-up.  

Ultimately, while the 2009 and 2013 examiners both endorsed the presence of some functional effects resulting from the Veteran's left tibia disability, the Board finds that they do not more nearly approximate the criteria for a higher rating under DC 5260 as such would have to result in a loss of an additional 80 degrees of flexion and the manifestations described by the examiners are already contemplated by the currently assigned rating.  Furthermore, as the evidence fails to show limitation of extension, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under DC 5261 for right knee limitation of extension. See DeLuca, supra; Mitchell, supra. Thus, the Veteran is not entitled to an initial rating in excess of 10 percent under DCs 5260 and 5261 for the entire appeal period.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his left tibia disability. In this regard, the Board acknowledges the Veteran's report of subjective left knee instability.  Specifically, he has reported persistent pain, giving way, and difficulty with ambulation that required the use of a walker. See October 19, 2012 VA treatment record. The Board also observes that the evidence of record indicates that the Veteran has experienced falls, which had been attributed to his knee and back pain, and uses a knee brace.  See January 25, 2010 and October 12, 2012 VA treatment records. 

However, the objective evidence fails to reveal that the Veteran's left tibia disability results in lateral instability or recurrent subluxation and, consequently, a separate rating under DC 5257 is not warranted.  In this regard, the April 2009 VA examiner noted that the Veteran's cruciate and collateral ligaments were intact, and he had a negative Lachman's test (the presence of anterior instability), and the July 2013 VA examiner found that the Veteran had normal joint stability tests and there was no evidence or history of recurrent subluxation or lateral instability.

Consequently, while the Veteran is competent to describe feelings of instability in his left knee, as well as giving way, falls, and the need for an assistive device, he is not competent as a lay person to objectively diagnose lateral instability or subluxation.  In this regard, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the 2009 and 2013 VA examiners, who are medical professionals, found that there was no instability in the left knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's left knee is stable without instability or subluxation.  Accordingly, a separate rating for instability or subluxation of the left knee under DC 5257 is not warranted. 

Furthermore, there was no evidence of a meniscus abnormality at the 2009 VA examination, and the 2013 VA examiner noted that the Veteran has never had a meniscus condition.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under DC 5258 or 5259, respectively, is not warranted.  

The Board also finds that a rating in excess of 10 percent under DC 5262 is not warranted. In this regard, a 20 percent rating is warranted with malunion of the tibia with moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability and nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  Here, the Veteran had a 1979 in-service surgery for an excision of osteochondroma of the left tibia. The April 2009 VA found that the Veteran had chronic pain secondary to such excision and the July 2013 VA examiner found that the Veteran's limited ROM, tenderness at the operative site, and limitations in ambulation and standing were caused by, and the result of, the Veteran's operative residuals; however, the examiner noted that the Veteran had no intrinsic left knee pain or dysfunction. Thus, the Board finds that there is no medical finding that the Veteran had malunion or nonunion of the left tibia during the appeal period, and a higher or separate rating under DC 5262 is not warranted. 

Additionally, as the evidence of record fails to demonstrate ankylosis or genu recurvatum of the left knee, the Veteran is not entitled to a higher or separate rating under DC 5256 or 5263, respectively. The Board further notes that neither the 2009 nor 2013 examiner noted a decrease in the Veteran's muscle strength.  Additionally, neither examiner reported the presence of muscle atrophy.  Thus, DC 5314 is not for application.  

With regard to the Veteran's left knee surgical scar, as mentioned previously, in September 2009, the AOJ granted a separate noncompensable rating for the Veteran's surgical scar of his left knee effective February 11, 2009, the date his claim for service connection for his left disability was received. 

In this regard, the Veteran's service-connected surgical scar is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, DC 7804. Scars are rated under 38 C.F.R. § 4.118, DCs 7800 through 7805. DC 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118. As the scar in this case does not involve the head, face, or neck this DC is not for application.

DC 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear. 38 C.F.R. § 4.118. Under this DC, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm). Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating. Area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating. Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating. The Board notes that the evidence of record does not indicate that the Veteran's surgical scar is deep and nonlinear, or that it involves a total area of at least 6 square inches (39 sq. cm). See April 2009 and July 2013 VA examinations. 

DC 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck that are superficial and nonlinear. 38 C.F.R. § 4.118. Under this DC, a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater. No other rating is provided by this DC. Note (1) states that a superficial scar is one not associated with underlying soft tissue damage. In this case, as with DC 7801, it does not appear that the scar has the requisite measurement for a compensable rating under this DC even if it were applicable.

DC 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation. 38 C.F.R. § 4.118. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1). If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Id. at Note (2). Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable. Id. at Note (3). In this case, the objective evidence of record does not reveal, and the Veteran does not allege, that his surgical scar is painful and/or unstable. See April 2009 and July 2013 VA examinations. 

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an appropriate diagnostic code. 38 C.F.R. § 4.118. Here, the record does not reflect that the Veteran's surgical scar is manifested by limitation of motion or other disabling effects. None of the evidence of record supports a consideration of a compensable rating under DC 7805, to include the Veteran's own contentions. 
Therefore, the Board finds the assignment of an initial noncompensable rating under DC 7804 for a surgical scar of the left knee is proper.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left tibia and surgical scar disabilities; however, the Board finds his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

In this regard, as noted in the December 2012 and February 2016 remands, the Veteran indicated his residuals of excision of osteochondroma of the left tibia negatively impacted his ability to work.  See July 2012 Board Hearing Transcript.  During the July 2013 VA examination, the Veteran reported that he had worked as a bus driver for 13 years, but that he could no longer pass his Department of Transportation physical due to non-service-connected cardiac issues.  The VA examiner found him capable of sedentary sitting employment, and other employment that does not involve prolonged standing and walking. Furthermore, the Veteran's updated treatment records do not indicate that his unemployment is a result of his service-connected disabilities. Thus, the Board still finds that a claim for a total disability rating based on individual unemployability is not reasonably raised by the record in connection with the Veteran's initial rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  

In adjudicating the initial rating claims herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in the assignment of an initial 10 percent rating for the entire appeal period for his left tibia disability. However, to the extent that further higher ratings, or separate ratings, are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claims for higher initial ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire appeal period, an initial 10 percent rating, but no higher, for residuals of excision of osteochondroma of the left tibia is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate noncompensable rating, but no higher, as of February 11, 2009, but no earlier, for surgical scar of the left knee was proper; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


